Citation Nr: 1026734	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case was originally before the Board in August 2008, at 
which time the Board denied a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  That 
decision also remanded the TDIU issue for further development.  
The case was again before the Board in May 2009 at which time is 
was remanded for consideration of TDIU on an extraschedular 
basis. The case has again been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
appellant's claim.  

As noted above, entitlement to increased rating for PTSD was 
denied in the August 2008 Board decision.  However, the Board 
notes that evidence received since that Board decision raises an 
informal claim for increase.  Specifically, the Board notes that 
the Veteran underwent a VA examination in October 2008 for his 
service-connected PTSD, at which time he was given a Global 
Assessment of Functioning score of 45, which indicates that his 
disability may have worsened since the time of the prior Board 
decision.  This newly raised claim is inextricably intertwined 
with the claim for TDIU as a favorable adjudication of that issue 
may permit consideration of TDIU under 38 C.F.R. § 4.16(a), 
rather than on an extraschedular basis.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only that 
the Board cannot fairly proceed while there is an outstanding 
matter that must be addressed by the RO in the first instance.  
Thus, the increased rating claim for PTSD should not be returned 
to the Board unless it is properly appealed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the newly 
raised claim of entitlement to an evaluation 
in excess of 50 percent for service-connected 
PTSD.  This issue should only be returned to 
the Board if the Veteran files a timely 
appeal. 

2.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
TDIU.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

